DETAILED ACTION 
The office action is in response to the application filled on 6/6/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4. Claim 3 is objected to because of the following informalities:  “arc short-circuit switch” need to be changed to “the arc short-circuit switch”. Appropriate correction is required.
	
5. Claim 14 is objected to because of the following informalities: Claim 14 must be numbered consecutively beginning with the letter a. Claim 14 starts numbering from d. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. Claims 1-11, 17-19 and 21-26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mercado et al. (9508237) in view of Bald et al. (6549385).
Regarding claim 1. Mercado disclose an electrical installation (figures 1-6), comprising: a switch cabinet (107); a protective switch (105) arranged in the switch cabinet: and 
 and upon doing so shall signal the first transmitter… the second receiver is adapted to be in mechanical connection with a main circuit breaker in order to trip or turn off the main circuit breaker upon receipt of a signal from said first transmitter. The second receiver is adapted to turn off the main circuit breaker in order to stop electricity to be transmitted to all applicable circuits, and of which an end user has come into contact) (summary of invention).

Mercado does not specifically disclose the voltage-measuring device/current-measuring device configured to trigger or switch off the protective switch when a measured value exceeding a threshold value is detected. 

Bald et al. disclose (figure 4) the voltage-measuring device/current-measuring device (33’) configured to trigger or switch off the protective switch (45) when a measured value exceeding a threshold value is detected (the high voltage source and the overload-protective current detection device. The second current detection device comprises a switch connected to the high voltage source, and detector means connected to the ground to detect a high voltage) (summary of the invention). 
 

 keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 2. Mercado disclose (figures 1-6) wherein the protective switch (105) has a switching input configured to trigger or switch off the protective switch (through the transmitter 101), wherein the voltage-measuring device/current-measuring device (120) which is connected to the switching input of the protective switch (105), and to subsequently trigger or switch off the protective switch (The first transmitter is in wired connection with at least one electrical sensor. The at least one electrical sensor is adapted to be attached to a limb of said end user, and is able to detect a change in voltage, and upon doing so shall signal the first transmitter).

Mercado does not specifically disclose wherein the voltage-measuring device/current-measuring device is configured to change a state of the switch output when the measured value
exceeding the threshold value is detected.

Bald et al. disclose (figure 4) wherein the voltage-measuring device/current-measuring device (33’) is configured to change a state of a switch (causing the switch to cut on/off) output when the measured value exceeding the threshold value is detected (the high voltage source and the overload-protective current detection device. The second current detection device comprises a switch connected to the high voltage source, and detector means connected to the ground to detect a high voltage) (summary of the invention). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose  keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 3.  Mercado disclose (figures 1-6) wherein the protective switch (105, Mercado) comprises a line protective switch (switch 117).

Mercado does not specifically disclose an arc short-circuit switch a combined line and arc short-circuit switch. 

Bald et al. disclose (figure 4) an arc short-circuit switch a combined line and arc short-circuit switch (the latch 43 to lock the switch 45 at the open-circuit status, and to further stop the high voltage source 31 from outputting the high voltage current A1; A2, preventing the human body 2 from receiving the high voltage current A2) (column 3, lines 1-4). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 4. Mercado disclose (figures 1-6) two measuring electrodes (strap member 103 with sensor 102) configured for attachment to the human body (200).

Mercado does not specifically disclose a voltage-measuring device arranged there between configured to measure a voltage between the measuring electrodes, and/or
b) a current-measuring device arranged there between configured to measure a current flowing between the measuring electrodes.

Bald et al. disclose (figure 4) a) a voltage-measuring device arranged there between configured to measure a voltage between the measuring electrodes, and/or
b) a current-measuring device (33’) arranged there between configured to measure a current flowing between the measuring electrodes (in the electrical line 32).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 5. Mercado disclose (figures 1-6) wherein one electrode is arranged on each armband/leg band (one strap 103 attached to a limb 201), wherein both measuring electrodes are arranged at a distance from each other on a single armband/leg band (as shown on figure 1).

Regarding claim 6. Mercado disclose (figures 1-6) the electric installation.

Mercado does not specifically disclose a current measuring resistor which is connected to the electrical conductors of the cladding and, in both cases, a voltage-measuring device configured to measure an electrical voltage drop at the current-measuring resistor, and/or
the voltage-measuring device/current-measuring device has a ring-type transducer configured to measure an electromagnetic field caused by a current flowing through the electrical conductors of the cladding.

or
the voltage-measuring device/current-measuring device has a ring-type transducer configured to measure an electromagnetic field caused by a current flowing through the electrical conductors of the cladding.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 7. Mercado disclose (figures 1-6) wherein the electrical conductors (104) provided in the cladding (101) comprise electrically conductive wires (the wires connected to 107), an electrically conductive braid, and/or an electrically conductive foil (the strap around the limb 201).

Regarding claim 8. Mercado disclose (figures 1-6) the claimed invention except wherein the electrical conductors of the cladding are connected to an earth potential.

Bald et al. disclose (figure 4) wherein the electrical conductors of the cladding are connected to an earth potential (When the human body 2 touches the test circuit 3, the resistor R2 works as shunt means. When the high voltage current A2 passes through the ground 47 and the resistor R2 to the human body 2) (column 2, lines 59-62).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 9. Mercado disclose (figures 1-6) the claimed invention except wherein the earth potential is arranged on an armband or a leg band.

Bald et al. disclose (figure 4) wherein the earth potential is arranged on an armband or a leg band (When the human body 2 touches the test circuit 3, the resistor R2 works as shunt means. When the high voltage current A2 passes through the ground 47 and the resistor R2 to the human body 2) (column 2, lines 59-62).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 10. Mercado disclose (figures 1-6) except wherein the measuring electrodes and/or the earth potential are arranged inside the cladding.

Bald et al. disclose (figure 4) wherein the measuring electrodes (the electrical lines 32) and/or the earth potential are arranged inside the cladding (inside the insulation).

 keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 11. The combination disclose (figures 1-6, Mercado) wherein the cladding comprises a glove, jacket, overall, trousers, or protective suit (as shown on figure 1, Mercado).

Regarding claim 17. The combination disclose (figures 1-6, Mercado) wherein the operative connection between the protective switch (105, Mercado) and the voltage-measuring device/current-measuring device (central processing unit 120, Mercado) and/or between the protective switch and the optical triggering device is established wirelessly or by wire (The first transmitter is in wired connection with at least one electrical sensor. The at least one electrical sensor is adapted to be attached to a limb of said end user, and is able to detect a change in voltage, and upon doing so shall signal the first transmitter, Mercado).

Regarding claim 18. The combination disclose (figures 1-6, Mercado) wherein a switch output of the voltage-measuring device/current-measuring device (switch output of central processing unit 120, Mercado) and/or of the optical triggering device comprises a wireless transmitter or is connected to a wireless transmitter (a second receiver is also in wireless communication with the first transmitter, Mercado), wherein a switching input of the protective switch (input of switch 105, Mercado) comprises a wireless receiver (or is connected to a wireless receiver (a second receiver is also in wireless communication with the first transmitter, Mercado),  and wherein the wireless transmitter and the wireless receiver are configured to establish a wireless connection (summary of the invention, Mercado).

Regarding claim 19. The combination disclose (figures 1-6, Mercado) wherein a switch output of the voltage-measuring device/current-measuring device (switch output of central processing unit 120, Mercado) and/or of the optical triggering device is connected electrically or by wire to a switching input of the protective switch (The first transmitter is in wired connection with at least one electrical sensor. The at least one electrical sensor is adapted to be attached to a limb of said end user, and is able to detect a change in voltage, and upon doing so shall signal the first transmitter, Mercado).

Regarding claim 21. Mercado disclose a method for securing an electrical installation (figures 1-6) comprising a switch cabinet (107) and a protective switch (105) arranged in the switch cabinet the method comprising: determining, using a current-measuring device (part of central processing unit 120) of the electrical installation, which is operatively connected to the protective switch (connected to 105) (The first transmitter is in wired connection with at least one electrical sensor. The at least one electrical sensor is adapted to be attached to a limb of said end user, and is able to detect a change in voltage, and upon doing so shall signal the first transmitter… the second receiver is adapted to be in mechanical connection with a main circuit breaker in order to trip or turn off the main circuit breaker upon receipt of a signal from said first transmitter. The second receiver is adapted to turn off the main circuit breaker in order to stop electricity to be transmitted to all applicable circuits, and of which an end user has come into contact) (summary of invention) and a voltage-measuring device/current-measuring device (electrical device that measures current) (para. 0103) configured to measure a current flowing through the electrical conductors (current flowing through electric conductor 660) of a cladding (the surfaces of the split core sections 805 and 815 may be covered with a thin coating/cladding to protect them from possible corrosive elements) (para. 0134).

Mercado does not specifically disclose a voltage-measuring device/current-measuring device configured to measure a current flowing through the electrical conductors of a cladding and configured to trigger or switch off the protective switch when a measured value exceeding a threshold value is detected. 

Bald et al. disclose (figure 4) a voltage-measuring device/current-measuring device (33’) configured to trigger or switch off the protective switch (45) when a measured value exceeding a threshold value is detected (the high voltage source and the overload-protective current detection device. The second current detection device comprises a switch connected to the high voltage source, and detector means connected to the ground to detect a high voltage) (summary of the invention). 

Mercado does not specifically disclose the voltage-measuring device/current-measuring device configured to trigger or switch off the protective switch when a measured value exceeding a threshold value is detected. 

Bald et al. disclose (figure 4) the voltage-measuring device/current-measuring device (33’) configured to trigger or switch off the protective switch (45) when a measured value exceeding a threshold value is detected (the high voltage source and the overload-protective current detection device. The second current detection device comprises a switch connected to the high voltage source, and detector means connected to the ground to detect a high voltage) (summary of the invention). 

 keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 22. Mercado disclose (figures 1-6) wherein the cladding (101), which has electrical conductors (the wires 104), is worn on a human body (200) except the current flowing through the electrical conductors is determined.

B Bald et al. disclose (figure 4) wherein the current flowing through the electrical conductors is determined (current flowing through the electrical line 32 at 33’).

Bald et al. disclose (figure 4) wherein the electrical installation has, in case b), a current-measuring resistor which is electrically connected to the measuring electrodes (R1 and R2 connected to the electrical line 32) and a voltage-measuring device configured to measure an electrical voltage drop at the current-measuring resistor (a voltage measured across R1 and R2), and/or the current-measuring device has a ring-type transducer configured to measure an electromagnetic field which is caused in case b) by a current flowing between the measuring electrodes.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Mercado disclose (figures 1-6) the claimed invention except wherein the electrical conductors of the cladding are connected to an earth potential.

Bald et al. disclose (figure 4) wherein the electrical conductors of the cladding are connected to an earth potential (When the human body 2 touches the test circuit 3, the resistor R2 works as shunt means. When the high voltage current A2 passes through the ground 47 and the resistor R2 to the human body 2) (column 2, lines 59-62).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 24.  Mercado disclose (figures 1-6) the electric installation.

 Mercado does not specifically disclose wherein the electrical installation has, in case b), a current-measuring resistor which is electrically connected to the measuring electrodes and a voltage-measuring device configured to measure an electrical voltage drop at the current-measuring resistor, and/or the current-measuring device has a ring-type transducer configured to measure an electromagnetic field which is caused in case b) by a current flowing between the measuring electrodes.

Bald et al. disclose (figure 4) wherein the electrical installation has, in case b), a current-measuring resistor which is electrically connected to the measuring electrodes (R1 and R2 connected to the electrical line 32) and a voltage-measuring device configured to measure an or the current-measuring device has a ring-type transducer configured to measure an electromagnetic field which is caused in case b) by a current flowing between the measuring electrodes.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 25. Mercado disclose (figures 1-6) wherein one of the two measuring electrodes (the armband/strap 103 and electrical sensor).

 Mercado does not specifically disclose in cases a) and b) is connected to an earth potential, or wherein an earth electrode connected to an earth potential is provided which is configured for attachment to a human body.

Bald et al. disclose (figure 4) wherein in cases a) and b) is connected to an earth potential (When the human body 2 touches the test circuit 3, the resistor R2 works as shunt means. When the high voltage current A2 passes through the ground 47 and the resistor R2 to the human body 2) (column 2, lines 59-62).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose  keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

Regarding claim 26. Mercado disclose (figures 1-6) wherein two measuring electrodes (the armband/strap 103 and electrical sensor) are additionally attached to the human body connected to earth potential through the human body 200).

Mercado does not specifically disclose a) a voltage drop on the human body between the measuring electrodes or b) a current flowing between the measuring electrodes, is determined.

Bald et al. disclose (figure 4) wherein a voltage drop on the human body between the measuring electrodes (the human body 2 between the electrical lines 32) or b) a current flowing between the measuring electrodes, is determined.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Mercado invention with the circuit as disclose by bald et al. in order to keep the operator from the risk of suffering a sustained electric shock which lead to operational efficiencies.

8. Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mercado et al. (9508237).
Regarding claim 20. Mercado teach the claim invention except wherein the switch cabinet configured for an operating current of at least 250 amperes and/or for an operating voltage of at most 1000 VAC or 1500 VDC.

Mercado discloses the electrical installation but simply fails to disclose the workable ranges of the circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to disclose the switch cabinet configured for an operating current of at least 250 amperes and/or for an operating voltage of at most 1000 VAC or 1500 VDC to providing for providing current and voltage operating ranges in order to improve performance.

Allowable Subject Matter
9.	Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and overcome the claim objection including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 12. The prior art fails to teach “…a detection device configured to detect an entry to or a request to enter a safe zone of the electrical installation; and an electronic switch which is connected to the detection device and configured so as to enable the protective switch to be triggered or switched off by the at least one optical triggering device when the entry or the entry request is detected, and otherwise configured to prevent the protective switch from being
triggered or switched off by the at least one optical triggering device.”

Dependent claims 13-16 are allowable by virtue of their dependency.

Conclusion 
11.	Examiner's Note(s)

Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838    


/Nguyen Tran/Primary Examiner, Art Unit 2838